Title: General Orders, 30 July 1779
From: Washington, George
To: 


        
          
            Head-Quarters Moores-House [West Point] Friday July 30th 1779.
            Parole Alexandria—C. Signs Bedford. Cyprus.
          
          The following officers are to superintend the several works herein assigned them.
          Lieutt Colonel Howard with Lieutt Hugo as his Assistant, the redoubts assigned to General Smallwood’s brigade.
          Lieut. Colo. Williams with Captain Gosner Fort Putnam and Fort Webb.
          Colonel Tupper with Captn Drew the works at the Point.
          Captn Hall & Captn Tatum the works on Constitution Island.
          
          Major Throop with Captain Holmes the redoubts on the east side of the river.
          For the future the Short-Troop to beat on the grand parade instead of the General.
        
        
          In Congress 11th of March 1779.
          Resolved—That the Engineers in the service of the United States shall be formed into a corps and stiled “The Corps of Engineers”—and shall take rank and enjoy the same rights, honors and privileges with the other troops on Continental establishment.
          That a Commandant of the Corps of Engineers shall be appointed by Congress to whom their orders or those of the Commander in Chief shall be addressed and such Commandant shall render to the Commander in Chief and to the board of War an account of every matter relative to his department.
          That the Engineers shall take rank in their own Corps according to the dates of their respective Commissions.
        
        
          War-Office 30th of March 1779.
          1st The Commandant of the Corps of Engineers or commanding Engineer in an army shall render an account to the commanding General of every thing that concerns the service of the Corps, and shall, in all cases which relate to the department act under the orders and with the concurence of the commanding General.
          2ndly Whenever the army is on a march an Engineer shall attend the Quarter Master General or officer ordered to fix on the place of encamping to give his advice and opinion thereon, and he shall also as soon as may be take a plan of the camp and report it to the General.
          A Pay-Master from each brigade on this ground will attend at the Inspector General’s quarters tomorrow morning nine ô clock to consult with him on the means of establishing an uniformity in the manner of keeping their accounts—They will bring their books with them.
          Lieutenant Colonels Brooks and Harmar will please to attend at the same time and place.
          A General Court Martial of the line to assemble at West-Point to-morrow morning nine ô clock to try Mr James Geary Assistant to George Measum Esquire Depy Clothier General of the Northern department & such others as shall come before them—Colo. Durkee to preside.
        
      